This case has its origin in a claim for compensation under the
Workmen's Compensation Law. (R.L. 1935, ch. 245.) The injuries
for which compensation was claimed were the loss of the middle
finger of the left hand and permanent partial disability of the
left arm.
  It was undisputed that the middle finger of the left
 *Page 718 
hand of the workman, on November 5, 1935, was pierced by a kiawe
thorn while he was engaged in his employment as a woodchopper and
that some three days later, while he was engaged in the same
work, the wound made by the kiawe thorn was abraded by impact
with the bough of a kiawe tree. It is to these two accidents that
the workman attributed his condition. It is also undisputed that
when the workman sought medical attention for the first time,
which was from five to ten days after the original accident, it
was discovered that the injured finger was infected with cancer
of the type known as squamous cell carcinoma. Preventive medical
measures required the amputation of the finger and the resection
of the axillary glands of the left arm. The scar left by the
glandular operation under the left armpit restricts the use of
the left arm.
  The industrial accident board granted compensation for total
disability and medical services but later terminated
compensation. From the supplemental order terminating
compensation, the workman appealed to the circuit court. In the
meantime the employer had paid both the compensation awarded and
all bills for medical, surgical and hospital services and
supplies furnished the workman. Trial was had in the circuit
court, jury waived, and due to the state of the case the court
confined itself to the consideration of the single issue whether
there was any causal relation between the condition of the
workman and the accidents of November 5 and November 8, 1935,
holding that the accidents did not cause the cancer, nor if the
disease preceded the accidents did they aggravate or accelerate
the disease so it might be said that the accidents were the
direct and proximate cause of the injuries for which compensation
was claimed. The exceptions of appellant challenge the
correctness of these findings.
  Consistent with the limitations placed by law upon the scope of
review by this court, the only question that we may
 *Page 719 
review upon the exceptions urged by appellant is whether there
was sufficient substantial evidence, more than a mere scintilla,
to support the findings of fact of the circuit judge. Where there
is sufficient substantial evidence, more than a mere scintilla,
to support such findings the same must be accepted by this court
as true. This rule is not a novel one nor is it confined to this
jurisdiction. It applies generally to courts such as this where
the jurisdiction exercised is purely appellate in its nature and
affects all appeals alike, including appeals from the allowance
or denial of compensation under Workmen's Compensation Acts where
jurisdiction to determine the facts is committed by statute to
inferior courts or tribunals. The language of the court in the
case of Slemba v. William C. Hamilton  Sons, 290 Pa. 267,
138 A. 841, is a fair statement of the rule generally obtaining
in compensation cases: "It must be remembered that, in reviewing
such findings, we do not analyze the evidence for the purpose of
determining on which side the weight thereof lies. That is the
duty of the compensation authorities. So far as we are concerned,
if there is competent evidence to sustain the findings, we accept
them as true. * * * Whether or not there is such competent
evidence is a question of law and, to determine this, we review
the evidence; but if, in so doing, we find that there is, we go
no further on the point, for those authorized by law to find the
facts have done so, and, under such circumstances, we are bound
thereby."
  It would serve no useful purpose to analyze the evidence to
justify the findings of the circuit judge. It was admitted that
trauma might cause cancer and that cancer in an incipient or
dormant stage might be accelerated or aggravated by trauma. If
the trauma upon the occasions of the accidents caused the cancer
with which the workman was found to be afflicted or if the
workman was suffering from cancer in an incipient stage and the
trauma hastened
 *Page 720 
its development, so that in either event it might be said that
the accidents were the direct and proximate cause of the loss of
his finger and the restricted use of his left arm, the workman
was entitled to compensation for the loss and disability so
suffered by him. On the other hand, however, if, as found by the
trial judge, there was no causal relation between the condition
of the workman and the trauma involved in the accidents, then the
workman was not entitled to compensation for such loss or
disability. We deem it unnecessary to decide to what
compensation, if any, the workman would be entitled in the latter
alternative, all compensation awarded up to the date of its
termination by the industrial accident board and the cost of all
medical, surgical and hospital services and supplies furnished
the workman having been paid by the employer.
  Four physicians of admittedly long experience and high
professional standing gave it as their opinion that cancer
ordinarily did not manifest itself in so short a period as from
five to ten days and from this circumstance they concluded that
the cancer from which the workman was suffering existed prior to
the accidents and was neither caused nor its development
accelerated by the trauma involved in the accidents. One of these
physicians was the one whose professional assistance the workman
sought in the first instance and who performed the operations on
the workman's hand and arm; another assisted in the operations
and the remaining two based their opinions upon the history of
the case and personal examination of the workman in the spring or
summer of 1936. All agreed that the accidents were not the cause
of the cancer but that the disease preceded the accidents. They
also negatived the existence of cancer in an incipient stage and
its acceleration or aggravation by the accidents. On the other
hand a physician with a background of fourteen years'
specialization as a student of and an instructor in pathology was
of
 *Page 721 
the opinion that the cancerous condition of the workman may have
been caused by the accidents; that if the disease preceded the
accidents the trauma experienced might have accelerated and
aggravated the disease and hastened its earlier development and
that while he did not see the workman until some time following
the accidents he believed the condition of the workman to have
been the direct and proximate result of the accidents.
  It is apparent from the foregoing brief excerpts from the
evidence, the accidents involved, preventive measures taken and
the opinions of the expert witnesses that there was ample
evidence to sustain either the affirmative or negative of the
issue presented. The findings of the trial judge, however, are
not alone sustained by substantial evidence amounting to more
than a mere scintilla but have for their support a clear
preponderance of the evidence and while the rule as stated is the
only test with which this court is concerned, the observation
upon the weight of the evidence seems appropriate where, as in a
case of this kind, were the evidence pro and con evenly balanced,
the conclusion might appear harsh and unnatural.
  The rule limiting the scope of review of this court upon
exceptions to findings of fact of circuit judges sitting, jury
waived, is too well-known and understood to require further
enlargement or the citation of authorities. The rule herein
enunciated is but the repetition of former opinions of this court
in which the scope of review under similar circumstances has been
the subject of comment.
  The exceptions are accordingly overruled.